DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on September 30, 2020. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 are a method; and claims 10-20 are a non-transitory CRM. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) An abstract idea as recited per claims 1-20 [i.e. recitation with the exception of additional elements as noted and analyzed under step 2A prong two and step 2B inquiries below, i.e. under step 2A prong one the Examiner considered claim recitation other than the additional elements (which once again are expressly noted below) to be the abstract recitation] (II) is that of inspecting data that contains a policy and the received data is annotated and processed based on the prescribed policy which is mental processes (but for its implementation in network based environment - which is considered further under prong two and step 2B analysis as set forth below). 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) [similarly here received data having associated trust is observed/inspected, evaluated per the policy, and judgment/opinion/annotation are provided to indicate the data has been processed per the policy - which are all steps that can reasonably performed in human mind, with pen/paper, and using a general purpose computer as a tool]. Further, see MPEP 2106.04(a)(2) III.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 at least are receiving a stream of data and associated metadata, and a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising. 
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 2, 10, and their associated disclosure; also see as-filed spec paras. [0022]-[0023]; [0047]; and [0056]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0029] and [0033]. Received data is considered insignificant extra solution activity (see MPEP 2106.05(g)), note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).  Thus, the process is similar to collecting information, analyzing/inspecting it, and displaying/annotating/processing certain results of the collection and analysis (Electric Power Group). The abstract idea is intended to be merely carried out in a digital and network based technical environments, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to  particular technological environments (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of inspecting data that contains a policy and the received data is annotated and processed based on the prescribed policy (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of inspecting data that contains a policy and the received data is annotated and processed based on the prescribed policy - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic computing tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here stream of data associated with metadata is received and possibly transmitted between entities]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." [similarly here policy annotations are extracted or parsed such that data can be processed per the prescribed policy]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here network based communication environment and similar components are utilized as generic tools to process the data per policy].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  
	Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rogynskyy et al. (Pub. No.: US 2019/0361929) referred to hereinafter as Rogynskyy.
	As per claims 1 and 11, Rogynskyy discloses
- as per claim 1, method, comprising (see [0004]): 
- as per claim 11, a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising (see [0704]; [0721]):
- as per claim limitations of claim 11:
(a) Rogynskyy discloses receiving, at an entity, a stream of data and associated trust metadata (see Figs. 7-8, 27, and their associated disclosure; [0078] note "identify the source, which can have an associated trust score that can be used to determine how much weight to assign to the data point from that source"; [0082]-[0083]; [0087]-[0089]; [0098]-[0099]; [0161]; [0335] note "system 200 can select the one or more filters to apply based on enterprise-specific filtering policies. For example, an administrator of a first enterprise or customer of the system 200 can indicate to remove electronic activity accessed via a mail server of the first customer having metadata that matches a regex for a credit card number, whereas an administrator of a second enterprise or customer of the system 200 can indicate to remove electronic activity accessed via a mail server of the second customer having metadata that matches a keyword or regex pattern for a credit card number. [...]  The enterprise-specific filtering policy of a user can be defined by an administrator of the enterprise or the system"; [0638]); 

(b) Rogynskyy discloses inspecting, by the entity, the trust metadata to identify a policy annotation (see Figs. 27 and its associated disclosure; [0181]; [0197]; [0270]; [0297]-[0299]; [0307]-[0310]; [0677] note "electronic activities 9305 can be annotated ( e.g. as "should be restricted" or "should not be restricted")."; [0685]-[0686]); 

(c) Rogynskyy discloses when the entity is capable of doing so, processing, by the entity, the stream of data according to requirements of the policy annotation (see [0004]; [0114]; [0284]; [0297]-[0299]; [0307] note "apply a redaction policy to the electronic activity, causing the filtering engine 270 to redact the number from the electronic activity. It should be appreciated that the filtering engine 270 can redact the content by either obscuring the text with a visual marker, replacing the numbers with text indicating that the content is redacted, or other techniques for redacting text."; [0310]; claim 1 interpretation is that it recites a condition “when the entity is capable of doing so” fails to positive recite this claim limitation and the following claim limitation due to presence of a condition in a method claim, note Ex part Schulhauser); and 

(d) Rogynskyy discloses annotating, by the entity, the processed data with an annotation to indicate that the data was processed in accordance with the requirements of the policy annotation (see Fig. 29 and its associated disclosure; [0144] note “tagging engine 265, the filtering engine 270 or the node graph generation system 200 can then use these tags to process the electronic activities tagged with these tags in accordance to one or more processing policies, such as filtering policies described herein. The filtering policies can also be customized for a given user, company or subscriber of the system 200 such that a company can deploy rules to handle such emails in accordance with the company's specific rules.”; [0299] note “electronic activity parser 210 can provide an alert, tag, notification, label or other indication of the reason the electronic activity was filtered out, blocked or deleted or redacted. The indication can indicate the type of filter or rule that triggered or caused the removal or redaction”; [0300]).  
	As per claims 2 and 12, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses further comprising logging the annotation in a log in association with the entity and the stream of data (see [0044]; [0117]-[0121]; [0172] note "maintain a log of each of the electronic activities involving both nodes. Each electronic activity can have a unique electronic activity identifier and can identify a type of activity and maintain a time decaying relevancy score that can decrease in strength over time as time goes by"; [0297]-[0299]; [0307]-[0310]; [0632]).  	As per claims 4 and 14, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein the trust metadata includes a confidence score that corresponds to the policy annotation (see Figs. 7-8, and their associated disclosure; ).
	As per claims 5 and 15, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses further comprising receiving multiple additional data streams, and respective trust metadata, at the entity, each of the data streams having been generated by a different respective data generator, and processing each of the multiple data streams according to respective policy annotations of those multiple data streams (see Figs. 1, 4, 8, 16-17, and their associated disclosure; [0038]; [0114]; [0245]-[0246]; [0270]).  
	As per claims 6 and 16, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein the entity is a node of a data confidence fabric (see [0073]-[0076]).  
	As per claims 7 and 17, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein the policy annotation was annotated to the stream of data by a data generator that generated the stream of data, and the stream of data is received by the entity from the data generator (see [0153]; [0222]; [0243]-[0246]).  
	As per claims 8 and 18, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein the policy annotation was annotated to the stream of data by a data generator other than a data generator that generated the stream of data (see Fig. 4 note “265”; [0046]; [0243]).
As per claims 9 and 19, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein the stream of data is processed in accordance with multiple different policies (see [0129]-[0130]; [0144] note “tagging engine 265, the filtering engine 270 or the node graph generation system 200 can then use these tags to process the electronic activities tagged with these tags in accordance to one or more processing policies, such as filtering policies described herein. The filtering policies can also be customized for a given user, company or subscriber of the system 200 such that a company can deploy rules to handle such emails in accordance with the company's specific rules.”).
	As per claims 10 and 20, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses wherein annotating the processed data with an annotation comprises adding the annotation (see [0130]; [0143]), and an associated confidence score, to the trust metadata (see [0087]; [0458]; [0621]; [0635]-[0638]).
4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogynskyy, in view of NPL: T. F. J. -. Pasquier and D. Eyers, "Information Flow Audit for Transparency and Compliance in the Handling of Personal Data," 2016 IEEE International Conference on Cloud Engineering Workshop (IC2EW), 2016, pp. 112-117, doi: 10.1109/IC2EW.2016.29, referred to hereinafter as Pasquier.
	As per claims 3 and 13, Rogynskyy discloses the claim limitations of claims 1 and 12 respectively. Rogynskyy discloses suggests, see at least [0243] and [0270], however Rogynskyy expressly does not teach wherein when the entity is incapable of processing the stream of data, the entity passes the stream of data and the policy  annotation to another entity. Pasquier teaches wherein when the entity is incapable of processing the stream of data, the entity passes the stream of data and the policy  annotation to another entity (see Fig. 1; section III A. "Information flow control" note "A tamperproof mechanism enforcing IFC policy (be it the compiler, the kernel, etc.) controls every data exchange between entities, guaranteeing that data do not leave their designated security contexts.4 The privilege to transfer data across security contexts is limited to a well defined number of trusted entities called declassifiers and endorsers, as illustrated in Fig. 1. The TCB is limited to the enforcement mechanism and to a lesser extent, to the declassifier/endorser, to transfer data to and from well-defined security contexts. A large number of regulations relating to data management can be expressed as constraints over the flow of information within a system. Such constraints can be enforced by augmenting access control, encryption and containment with IFC. However, we believe that this is not yet sufficient to meet the needs of regulated sectors. There is a need for transparency when demonstrating compliance, which can be achieved by capturing and recording information flows. The record of such flows may allow us to demonstrate consistent application of regulations and policies, and to understand the chains of events that might lead to a system releasing data in a manner that is contrary to regulation."; claim interpretation of claim 3 is that it recites a condition “when the entity is incapable of doing so” fails to positive recite this claim limitation and the following claim limitation due to presence of a condition in a method claim, note Ex part Schulhauser). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify the foregoing suggestions of Rogynskyy in view of the teachings of Pasquier to transfer or pass the data and the policy annotation to another entity that is capable or allowed to process the data in accordance with designated security contexts to ensure compliance with handling of data in a secured manner by trusted entities by capturing and recording information flows, see at least Pasquier see section III A. "Information flow control." 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i. Pub. No.: US 2019/0121979 Al which is about "POLICY-BASED DETECTION OF ANOMALOUS CONTROL AND DATA FLOW PATHS IN AN APPLICATION PROGRAM" and assigns confidence value is similar conceptually to the inventive concept.
	ii. Pub. No.: US 2021/0133349 which is about "A unified data fabric for controlling data lifecycles and data flows between trusted data sources and data clients is described herein. A system can include a data ingestion engine and a data delivery engine. The data ingestion engine and the data delivery engine are connected to a data lifecycle engine that maintains data control policies and access control policies. The data ingestion engine is configured to control ingestion of data elements into the unified data fabric based on the data control policies, and the data delivery engine is configured to control access to data elements in the unified data fabric based on access control policies. Each data element from one or more trusted data sources is associated with a global identifier to provide a comprehensive view of information about a constituent from a variety of disparate data sources" - which is conceptually similar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688